Citation Nr: 1545817	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-02 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUES

1.  Whether a request for payment of unauthorized medical services rendered in connection with treatment received at Martin Memorial Medical Center (MMMC) on October 27, 2009 was timely filed. 

2.  Entitlement to payment of unauthorized medical services rendered in connection with treatment received at MMMC on October 27, 2009.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Medical Administration Service (MAS) of the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, which denied the claim for payment of unauthorized medical services provided by Martin County Anesthesia Group (MCAG) at MMMC on October 27, 2009.  MCAG is the appellant in this case.  See 38 C.F.R. § 17.1004(a) (2015) (the entity that furnished the treatment may file claim).  In August 2015, a request for a Board hearing was canceled.

The issue of entitlement to payment of unauthorized medical services rendered in connection with treatment received at MMMC on October 27, 2009 is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care from the appellant, MCAG, on an emergency basis on October 27, 2009.

2.  On or about December 2, 2009, the appellant's claim for payment of medical expenses was denied by Medicare on the basis that the Veteran did not have Medicare Part B coverage.

3.  According to the statement of the case, the appellant's claim for payment of the October 27, 2009, medical expenses was received on February 11, 2010, within 90 days of the date that action to obtain payment for the treatment from a third party was exhausted.


CONCLUSION OF LAW

The appellant's application for payment of unauthorized medical services rendered in connection with treatment received at MMMC on October 27, 2009, was timely filed.  38 U.S.C.A. §  1725 (West 2014); 38 C.F.R. §§ 17.1001, 17.1004 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was admitted to the emergency department of MMMC on October 27, 2009, for emergency treatment of a dislocated hip.  She was admitted and taken to the operating room where closed reduction under anesthesia was performed.  The appellant provided the anesthesia services.  

The appellant subsequently filed a claim with VA for payment of unauthorized medical expenses.  According to the statement of the case, the claim was received on February 11, 2010; according to the appellant's notice of disagreement, the claim was sent to VA on January 22, 2010.  The actual claim is not included in the MAS file available to the Board; however, because the Board finds that the February 2010 filing date was timely, this need not be obtained.  

The basis of the AOJ denial was that the claim for reimbursement was not filed in a timely.  However, in its notice of disagreement, the appellant stated that the claim had been sent to Medicare on December 2, 2009, and denied by Medicare because the Veteran did not have Medicare Part B coverage.  This is supported by a notation on the initial MAS medical review document that the Veteran had Medicare A, and has not been disputed by VA.  

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: 

 (1)  The date that the veteran was discharged from the facility that furnished the emergency treatment; 

 (2)  The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 

 (3)  The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.

38 C.F.R. § 17.1004(d) (2015).  

Here, the appellant initially sought to obtain payment from Medicare, but that claim was denied on the basis that the Veteran did not have Medicare Part B coverage in December 2009.  Then, within 90 days of that denial, the appellant applied for payment from VA.  

The term "third party" includes an entity obligated to pay health services expenses under a health-plan contract.  38 C.F.R. § 17.1001(b)(5).  A "health-plan contract" includes Medicare.  38 C.F.R. § 17.1001(a)(2) (an insurance program under 42 U.S.C.A. § 1395 includes Medicare).  Moreover, reimbursement or payment may not be provided if the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  Therefore, it would have been pointless for the appellant to have filed a claim with VA, if part or all of the claimed expenses were to be paid by Medicare.  Indeed, VA could not have taken action on the claim until that avenue was exhausted.  

Because the appellant, standing in the shoes of the Veteran, filed a claim for payment of unauthorized medical expenses that was received within 90 days of the date that action to obtain payment from a third party was exhausted, the claim was timely filed.  Accordingly, to that extent, the appeal is granted.  


ORDER

The appellant's application for payment of unauthorized medical services rendered in connection with treatment received at MMMC on October 27, 2009, was timely filed; to that extent, the appeal is granted.


REMAND

The Veteran does not have any adjudicated service-connected disabilities, and, accordingly, the claim must be considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

To be eligible for reimbursement under the Millennium Act, all of the following conditions must be met: (a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (e) The veteran is financially liable to the non-VA provider of the emergency treatment; (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (g) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  38 C.F.R. § 17.1002 (2015).

The initial medical review of the claim resulted in findings that the treatment was provided in an emergency, and VA facilities were not feasibly available.  However, the Board is unable to locate any evidence, in the MAS file or electronic claims files, showing that the Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment.  This must be verified before a final decision can be rendered.  

Accordingly, the case is REMANDED for the following action:

1.  Verify whether the Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished in October 2009, and had received medical services under 38 U.S.C. Chapter 17 within two years before that emergency treatment.

2.  Then, adjudicate the appellant's claim for payment of unauthorized medical services rendered in connection with treatment received at MMMC on October 27, 2009, in light of the above decision that the claim was timely filed.  If the decision remains adverse to the appellant, furnish the Veteran and the appellant with a supplemental statement of the case.  After providing an opportunity to respond, the case should be returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


